[Cite as Allstate Ins. V. Ohio Dept. of Transp., 2010-Ohio-4590.]


                                       Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




ALLSTATE INSURANCE

        Plaintiff

        v.

OHIO DEPT. OF TRANSPORTATION

        Defendant

        Case No. 2010-03665-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL



        {¶ 1} On March 9, 2010, this court issued an entry ordering plaintiff entity to
obtain counsel to proceed with this claim, to file a notice of appearance, and an
amended complaint with this court. Plaintiff entity is was also ordered to submit the $25
filing fee or a poverty statement or face dismissal of this case. A review of the docket
reveals plaintiff entity has not complied with the court orders. Therefore, plaintiff entity’s
claim is DISMISSED, without prejudice. pursuant to Civ.R. 41. The court shall absorb
the costs of this case.



                                                    ________________________________
                                                    DANIEL R. BORCHERT
                                                    Deputy Clerk
cc:

Allstate Insurance
Case No. 2010-03665-AD          -2-   ENTRY




Case No. 2010-03665-AD          -2-   ENTRY



P.O. Box 660636
Dallas, Texas 75266

DRB/laa
Filed 5/25/10
Sent to S.C. reporter 9/17/10